Title: To Alexander Hamilton from Samuel Smith, 20 August 1793
From: Smith, Samuel
To: Hamilton, Alexander



Balte. 20th. Augt. 1793
Sir

Yours of 17 Inst. I have recd. The late proceedings of the Executive give satisfaction to every Body. It is only Askd—why was not this done sooner to which I have answerd—that the President had promised lenient Measures & depended on the promise of Mr Genet respectg. the Vessells Commissiond in America being orderd off not to return & that he had pledgd his Honor to grant no New Commissions. This satisfies within the Circle of my Information but the same question will be Ask’d every where for the present proceeding on what all said Ought to be done & places the Business in such Point of View that all may understand—the fear is—is it not too late? The Govr. is at the springs. He is right I am Certain but the seat of Government being from the seat of Trade he is not So well Informd as you are. There are Some wrong headed Englishmen here as well as at New York who by meddling (for People do not like anything that has the Appearance of Brittish Interference) make Enemies to their Nation & resist the friendship which is due from America to the French Nation, in doing which People do not always distinguish well between the Minister & the Nation—however, here, we are all right & the Name of Genet begins to be detested. I am amazd that the story of the Rendezvous house should be Continued; there was no foundation for it. An Irishman desirous of Custom hung out the 17 July the National flag but finding he Could not attract the French to his House he pull’d it down. On the Drum beating, my Brother Robert—Capt. Stricker & two Magistrates went to the Point & made full inquiry (for It was determin’d to stop it) & they found there was no foundation for the report. The Englishmen here know it & yet they will be foolish enough to repeat the subject still. Mr. Thornton has bad Advisers & he is too Apt to believe. There is one Privateer here she arriv’d with the fleett & has Clear’d. She was seizd a few Days past by Mr. Kilty One of the Govs Council—but on inquiry It was Clearly provd that she had only the same Arms which were on Board on her Arrival. The Captain behavd politely & he was dischargd. He is taking off the French that are a burthen to us at present & one solitary Young Irish Man. The Consul went on Board the fleet from ship to ship & Such as Chose to Man the ships of War steppd out Volunteers & have been sent off by the Way of Philad. It is Conjectur’d by some they are destined for Providence—but It never has been declard publickly & there has been no Rendezvous houses. The Captains of the ships were Calld to the Consul’s House & Consult’d before the Application was made to the sailors. I forgot to mention that Mr. Kilty was here five Days, by order of the Council making inquiry relative to Vessells Arming, that he Could recieve none that he went thro the Shipping to satisfy himself—that he then applied to Mr Thornton who Could give him no Information only that he had heard Such things. Mr. Kilty then applied to Mr. Jas. Buchanon (a Violent Scotch Man) who could give him no Information but rather offered Insult. Where there is So large a fleet & So many Sailors there will be many appearances which Men badly Advisd, I mean factiously Advis’d & will take for facts. Be Assurd that this state is right & except half a dozen fools of no Consequence at Chester will Act right. I write in Confidence & am
Dr sir   Your Obedt servt

S. Smith

 